DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.	The oath/declaration filed on 04/21-2020 is acceptable.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 05/21/2020. 
Information Disclosure Statement
4.	The Information Disclosure Statements filed on 04-21-2020 has been considered.

Allowable Subject Matter
5.	Claims 1 – 7 are allowed.
6.	         The following is an examiner’s statement of reasons for allowance: Claims 1 – 7 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach:
a first semiconductor region formed in each of the plurality of first protruding portions so as to arranged next to the first gate electrode in plan view; a second semiconductor region formed in each of the plurality of first protruding portions so as to arranged next to the second gate electrode in plan view; a plurality of first plugs formed on the plurality of first protruding portions, respectively, and lined up in the second direction;  the first gate electrode, the second gate electrode, the first semiconductor region and the second semiconductor region compose a non-volatile storage element, a N-th plug of the plurality of first plugs lined up in the second direction is electrically connected with the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/LONG K TRAN/
Primary Examiner, Art Unit 2829                                                                                                                                                                                         October 23, 2021